DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 13-14, 17-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieser (EP 0086352) in view of Evatt (US 8,302,513).
Regarding clam 1, Lieser discloses a bit holder (in a second embodiment of Figs. 7-10) comprising: a tool bit receiver body (8) configured to receive at least a portion of a tool bit; a retention element (46) configured to retain the tool bit engaged within the tool bit receiver body; a release (42, 48) configured to disengage the retention element enabling removal of the tool bit; a drive element (1, 2) operably coupled to the tool bit 
A sleeve (10, 29’, 50; combination of a coupling sleeve, an actuating sleeve, and a lock nut) is disposed around at least a portion of the bit holder such that the sleeve is freely and independently rotatable relative to the tool bit receiver body to avoid marring of surfaces adjacent to the bit holder during use (fourth paragraph, on p. 5, translation). The sleeve is disposed to extend around and fully enclose the tool bit receiver body, the retention element and the release. (p. 4 seventh paragraph to p. 5 third paragraph, translation)
Lieser does not disclose, to avoid marring of surfaces adjacent to the bit holder during use, “the sleeve is entirely constructed of an anti-marring material or the sleeve is externally coated along an entire axial length of the sleeve parallel to an axis of rotation of the bit holder with the anti-marring material,”.
Evatt discloses a screw guide (10) including a sleeve (82) and a non-marring cap (94), preferably made of a polymer, such as nylon, coupled to an end of the sleeve. The cap is made of a polymeric material to decrease marring or scratching of the material by the screw guide (10).The cap (94) may be separately or integrally formed with the sleeve. In yet other constructions, the entire sleeve may be formed of a polymer with or without a lip.  (col. 4 liens 47-64, Figs. 1-4) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the sleeve (10, 29’, 50) such that the sleeve is entirely constructed of an anti-marring material, such as 
Regarding claim 4, Lieser in view of Evatt discloses as set forth in claim 1 above discloses the every limitation of claim 4 including the sleeve comprises nylon.
Regarding claim 6, Lieser in view of Evatt discloses the release (42, 48) is configured to disengage the retention element in response to the sleeve moving in a first direction toward the drive element to cause the sleeve to engage the release. (Fig. 10, seventh paragraph, p. 5)
Regarding claim 7, Lieser in view of Evatt discloses the sleeve comprises an inner sleeve (29’) and an outer sleeve (10).
Regarding claim 8, Lieser in view of Evatt discloses the inner sleeve and outer sleeve comprise complementary ridges (internal thread and external thread) configured to retain the sleeve on the bit holder. (Fourth paragraph, p. 5, Lieser)
Regarding claim 13, Lieser in view of Evatt discloses the retention element comprises a ball (46) and a spring (23) configured to bias the ball into a tool bit receiver aperture (17), wherein the ball is configured to engage a recess of the tool bit. (It is noted the ball is located in a cavity (45) on a wing (43) of the carrying sleeve (42). The ball can be moved into the aperture (17) by the spring (23) biasing the carrying sleeve (42) in the downward direction from the position shown in Fig. 7 to a further lower position. The ball then can be moved further radially into the aperture by the tapering inner clamping surface (49). While the screwdriver (18) in Fig. 7 does not show it has a recess, the ball can engage a recess of a screwdriver if it has one. P.4 last paragraph to p.5 third paragraph)

Regarding claims 17 and 18, Lieser in view of Evatt discloses the sleeve at least partially encloses the drive element.
Regarding claims 20 and 21, Lieser in view of Evatt discloses the release (42, 48) is configured to disengage the retention element (46) in response to the sleeve moving in a first direction toward the drive element (1, 2) to cause the sleeve to engage the release. (Fig. 10, p. 5, seventh paragraph)
Regarding claim 22, Lieser in view of Evatt discloses the sleeve comprising an inner sleeve and an outer sleeve, and wherein the inner sleeve (29’) and outer sleeve (10) comprise complementary ridges (internal and external threads) configured to retain the sleeve on the bit holder. (Fig. 7, p5, 4th paragraph)
Regarding claim 23, Lieser in view of Evatt, as set forth in claim 1 above, discloses the anti-marring material comprises a polymeric material or a urethane.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lieser (EP 0086352) in view of Evatt (US 8,302,513), and further in view of Chiang et al. (US 7,565,854).
Regarding claims 5 and 19, Lieser in view of Evatt does not disclose the sleeve comprises a ring magnet disposed around a tool bit receiver aperture.
Chiang discloses a bit holder (1) including a sleeve (50) having a ring magnet (55) in an inner peripheral space (52) of the sleeve (50). (col. 5 lines 36-51). It would .

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lieser (EP 0086352) in view of Evatt (US 8,302,513), and further in view of Abel (DE 10219418).
	Regarding claim 15, Lieser in view of Evatt does not disclose the tool bit receiver body comprises a fastener retention magnet.
Abel discloses a bit holder 1 comprising: a tool bit receiver body (4) configured to receive at least a portion of a tool bit. The tool bit receiver body comprises a fastener retention magnet (6). (Figs. 1-6, p. 3, 2nd paragraph, translation) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool bit receiver body of Lieser in view of Evatt to include a fastener retention magnet to secure the fastener via the tool bit and prevent the tool bit to unintentionally dropped out of the bit holder.
Regarding claim 16, Lieser in view of Evatt, and further in view of Abel, as described in claim 15 above, discloses the fastener retention magnet enables retention of a fastener at a plurality of engagement lengths. (This is apparent because depending on the head sizes of the fasteners and/or the size of the tool bit, the fasteners can be fitted in and attracted to the fastener retention magnet in different axial locations and thus their engagement lengths will be different.)
Allowable Subject Matter
Claims 9, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Lieser in view of Evatt does not teach:
“the outer sleeve comprises a release engagement lip configured to disengage the retention element in response to the sleeve moving in a first direction toward the drive element to cause the sleeve to engage the release.” recited in claim 9; or
“the complementary ridges allow the inner sleeve and the outer sleeve to freely and independently rotate with respect to each other and the tool bit receiver body; and wherein complementary ridges allow the inner sleeve and the outer sleeve to slide respective to each other axially without separating.” recited in claim 24, or
“the release comprises a collar; and wherein, as the sleeve transitions from an unlocked position to a locked position, a recess in the collar moves out of alignment with the retention element and passes over a retention ring that retains the release on the tool bit receiver body against an urging by a spring in an axial direction.” in claim 25.
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. Applicant argues Lieser in view of Evatt does not teach “the sleeve is entirely constructed of an anti-marring material or the sleeve is externally coated along an entire axial length of the sleeve parallel to an axis of rotation of the bit holder with the anti-marring material as independent claim 1, and similarly independent claim 4.” . 
Applicant’s arguments with respect to claim(s) 13 rejected under 35 USC 102 in view of Mohanasundaram et al. (US 2017/0217005) as evidenced by Weaver (US 4,644,985), have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/           Examiner, Art Unit 3722